Citation Nr: 1610020	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran was scheduled for a videoconference hearing in February 2016; however, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. 
§ 20.702(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (except for his service entrance examination report) are not currently of record.  In a November 2009 letter, the RO notified the Veteran that they had made attempts to locate his service treatment records from the National Personnel Records Center (NPRC) and the Records Management Center (RMC); however, no records were found.  The November 2009 notice letter also informed the Veteran that he could notify the RO of any alternative sources where they could locate his records.  In a December 2009 correspondence, the Veteran submitted a statement to the RO which read, "Please continue looking for my military records."  The Veteran did not provide any other information as to any other possible locations for his records. 
 
In a December 2009 formal finding on the unavailability of records, the RO determined that the Veteran's service treatment records were unavailable for review.  It was noted that all procedures to obtain the records had been correctly followed.  Specifically, the RO's request to the NPRC resulted in only a few pages of STR's from the Veteran's personnel file.  No other records were available at the NPRC.  A request to the RMC also resulted in a negative response.  

Thereafter, in a March 2014 correspondence, the Veteran stated that in the months leading to his discharge from service, his military occupational specialty was as military police.  According to the Veteran, he was doing undercover work for NIS (Naval Investigative Service) to uncover 20 IBM typewriters that had been stolen from Las Pulgas Camp.  The Veteran stated that his medical records were forwarded to NIS so that no one would know that he was military police.  The Veteran further indicated that all typewriters were recovered and five Marines were charged.  The Veteran stated that his service medical records "should be with NIS at Camp Pendleton Mainside."

The Board finds that a remand is warranted in order to allow the AOJ to make all reasonable efforts to obtain the Veteran's service treatment records, to include from Camp Pendleton.   

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any additional service treatment records from at Camp Pendleton, reported by the Veteran to have been forwarded to the Naval Investigative Service located there, through all official sources.  Efforts to obtain these records should be documented in the record.  If such records are not available, associate the negative response with the record and notify the Veteran.

2.  Obtain all outstanding VA treatment records not currently of record and associate them with the claims file.  

3.  After completion of the above and any additional development deemed necessary, the claims should be readjudicated in light of all the evidence of record.  If the benefits remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

